Case 3:17-cv-01104-VLB Document 82-7 Filed 05/15/19 Page 1 of 4




                   Exhibit 8
              Case 3:17-cv-01104-VLB Document 82-7 Filed 05/15/19 Page 2 of 4
                                            Sunday, September 17, 2017 at 3:46:44 PM Paciﬁc Daylight Time

Subject: FW: Departmental Climate Review
Date: Tuesday, April 28, 2015 at 1:16:10 PM Paciﬁc Daylight Time
From: Danilowitz, Ilana <lani.danilowitz@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Dear Susan,

I am wriPng to reconﬁrm your meePng with Barbara Goren and Jamaal Thomas for Monday, May 4 at 2:00
p.m.

Please note that there has been a change in the room number. The meePng will now be held in room 310
but sPll at 221 Whitney.

Many thanks,
Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 5:36 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review

Got it, and thanks! I'll be there-
Sue

From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, April 14, 2015 4:00 PM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: RE: Departmental Climate Review

Dear Sue,

How about May 4 at 2:00 p.m.? The meePng will be held in room 410 at 221 Whitney Avenue.

Many thanks,
Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 3:35 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review



                                     INITIAL DISCOVERY PROTOCOLS                                    Page 1 of 3
                                                                                              P245
             Case 3:17-cv-01104-VLB Document 82-7 Filed 05/15/19 Page 3 of 4


Dear Lani,
Either May 4 or May 5 will be ﬁne, and it can be at any Pme on either of those days. If the aaernoon of the 4th
works, that is great. If not, pick a Pme, any Pme, and let me know!
Sue

From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, April 14, 2015 3:28 PM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: RE: Departmental Climate Review

Dear professor Byrne,

My apologies, I must not have seen your response. Unfortunately, we had to switch some dates around
and will now need to extend the interview dates to early May.

Kindly let me know when you would be available to meet on either May 4 or 5. I will wait for your reply
before I schedule anyone else.

Thank you and my regrets for any inconvenience.

Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 3:18 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review

Dear Ilana,
I responded to your message below last week or so, and I oﬀered the aaernoon of April 22, but I haven't heard
anything back about a speciﬁc Pme. Has that day's schedule been set yet? If so, can you please let me know when
and where to show up? Thank you!
Yours,
Sue



From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, March 31, 2015 5:19 PM
Subject: Departmental Climate Review

I am following up on the e-mail you received this past Friday regarding conﬁdenPal interviews with Barbara
Goren and Jamaal Thomas.

Kindly note that they have set up the following days and Pmes:


April 10, 8:30 - 2:30 p.m.
April 21, 22, 13 and 24 - 8:30 - 5:00

                                    INITIAL DISCOVERY PROTOCOLS                                                   Page 2 of 3
                                                                                                           P246
             Case 3:17-cv-01104-VLB Document 82-7 Filed 05/15/19 Page 4 of 4


April 27 (only aaer 10 am)
April 28, 29, 30 (8:30 - 5:00)
May 1

The locaPon for these interviews will be held at either HGS or at 221 Whitney Avenue.

Sincerely,
Ilana (Lani) Danilowitz

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu
                 ------




                                 INITIAL DISCOVERY PROTOCOLS                               Page 3 of 3
                                                                                        P247
